DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of Applicant’s amendment. 

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Harry Wang on 5/26/2022.

To advance the Office goal of compact prosecution, the Applicant has agreed to FURTHER amend the claims as follows: 

In the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:
1-7. 	(Previously Cancelled).
8.	(Currently amended) A client rendering device, comprising:
a central processing unit and a non-transitory computer-readable memory that stores instructions, when executed by the central processing unit, are capable of causing the client rendering device to perform:
obtaining image data that represents images captured from a plurality of cameras, and wherein each camera within the plurality of cameras is to capture a view field of an event space for an event different from what is captured by another camera within the plurality of cameras,
creating one or more environment images based on a novel view of the event, wherein the novel view is selected by a client through a user interface of the client rendering device, wherein the novel view does not coincide with any view field of the plurality of cameras, and wherein creating the one or more environment images comprises projecting environment images in the obtained image data onto one or more environment models that are obtained from a server and that represent corresponding static environment of the images; [[and]]  
rendering one or more images on the client rendering device based on the environment images and the novel view and
sharing the rendered one or more images with one or more other users through one or more of direct text messaging, wall postings, uploading content to internet, and broadfield broadcasting. 
9. 	(Previously Presented) The client rendering device of claim 8, wherein the rendered one or more images are to be stored in a social network database.
10.	(Previously Presented) The client rendering device of claim 8, wherein rendering the one or more images on the client rendering device comprises rendering background data of the one or more images using a first rendering technique and rendering foreground data of the one or more images using a second rendering technique.
11.	(Previously Presented) The client rendering device of claim 8, wherein the instructions, when executed by the central processing unit, capable of causing the client rendering device to further perform:
uncompressing a sequence of image data received from the server to obtain the image data that represents images captured from a plurality of cameras.   
12.	(Previously Presented) The client rendering device of claim 8, wherein creating the one or more environment images comprises blending a set of environment images by weighting an angular distance of a virtual camera corresponding to the novel view from cameras that captured view fields of the event space.
13.	(Previously Presented) The client rendering device of claim 8, wherein rendering the one or more images on the client rendering device based on the one or more environment images and the novel view comprises:
overlaying luma differences on the environment images to create one or more of shadows, highlights, and brightness difference on background of the rendered images.   
14. 	(Cancelled) 

15.	(Currently amended) A method to be implemented in a client rendering device, comprising:
obtaining image data that represents images captured from a plurality of cameras, and wherein each camera within the plurality of cameras is to capture a view field of an event space for an event different from what is captured by another camera within the plurality of cameras,
creating one or more environment images based on a novel view of the event, wherein the novel view is selected by a client through a user interface of the client rendering device, wherein the novel view does not coincide with any view field of the plurality of cameras, [[and]] wherein creating the one or more environment images comprises projecting environment images in the obtained image data onto one or more environment models that are obtained from a server and that represent corresponding static environment of the images, and wherein creating the one or more environment images comprises blending a set of environment images by weighting an angular distance of a virtual camera corresponding to the novel view from cameras that captured view fields of the event space; and  
rendering one or more images on the client rendering device based on the environment images and the novel view.
16. 	(Previously Presented) The method of claim 15, wherein the rendered one or more images are to be stored in a social network database.
17.	(Previously Presented) The method of claim 15, wherein rendering the one or more images on the client rendering device comprises rendering background data of the one or more images using a first rendering technique and rendering foreground data of the one or more images using a second rendering technique.
18.	(Previously Presented) The method of claim 15, wherein the method further comprises:
uncompressing a sequence of image data received from the server to obtain the image data that represents images captured from a plurality of cameras.   
19.	(Cancelled) 
20.	(Previously Presented) The method of claim 15, wherein rendering the one or more images on the client rendering device based on the one or more environment images and the novel view comprises:
overlaying luma differences on the environment images to create one or more of shadows, highlights, and brightness difference on background of the rendered images.   
21. 	(Currently amended) The method of claim 15, wherein the method further comprises:
sharing the rendered one or more images with one or more other users through one or more of direct text messaging, wall postings, uploading content to [[the]] internet, and broadfield broadcasting.
22.	(Currently amended) A non-transitory computer-readable storage medium that stores instructions, when executed by a central processing unit, are capable of causing a client rendering device to perform:
obtaining image data that represents images captured from a plurality of cameras, and wherein each camera within the plurality of cameras is to capture a view field of an event space for an event different from what is captured by another camera within the plurality of cameras,
creating one or more environment images based on a novel view of the event, wherein the novel view is selected by a client through a user interface of the client rendering device, wherein the novel view does not coincide with any view field of the plurality of cameras, and wherein creating the one or more environment images comprises projecting environment images in the obtained image data onto one or more environment models that are obtained from a server and that represent corresponding static environment of the images; and  
rendering one or more images on the client rendering device based on the environment images and the novel view, comprising overlaying luma differences on the environment images to create one or more of shadows, highlights, and brightness difference on background of the rendered images. 
23. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 22, wherein the rendered one or more images are to be stored in a social network database.
24.	(Previously Presented) The non-transitory computer-readable storage medium of claim 22, wherein rendering the one or more images on the client rendering device comprises rendering background data of the one or more images using a first rendering technique and rendering foreground data of the one or more images using a second rendering technique.
25.	(Previously Presented) The non-transitory computer-readable storage medium of claim 22, wherein the instructions, when executed by the central processing unit, capable of causing the client rendering device to further perform:
uncompressing a sequence of image data received from the server to obtain the image data that represents images captured from a plurality of cameras.   
26.	(Previously Presented) The non-transitory computer-readable storage medium of claim 22, wherein creating the one or more environment images comprises blending a set of environment images by weighting an angular distance of a virtual camera corresponding to the novel view from cameras that captured view fields of the event space.
27.	(Cancelled) 
.


ALLOWABLE SUBJECT MATTER

Claims 8-13,15-18,20-26 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 8, either singly or in an obvious combination of references, in particular,
“…wherein each camera within the plurality of cameras is to capture a view field of an event space for an event different from what is captured by another camera within the plurality of cameras,
creating one or more environment images based on a novel view of the event, wherein the novel view is selected by a client through a user interface of the client rendering device, wherein the novel view does not coincide with any view field of the plurality of cameras, and wherein creating the one or more environment images comprises projecting environment images in the obtained image data onto one or more environment models that are obtained from a server and that represent corresponding static environment of the images;  
rendering one or more images on the client rendering device based on the environment images and the novel view; and
sharing the rendered one or more images with one or more other users through one or more of direct text messaging, wall postings, uploading content to internet, and broadfield broadcasting. ”. 

The following is an examiner's statement of reasons for allowance: Independent claim 15 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 15, either singly or in an obvious combination of references, in particular,
“…wherein the novel view is selected by a client through a user interface of the client rendering device, wherein the novel view does not coincide with any view field of the plurality of cameras, wherein creating the one or more environment images comprises projecting environment images in the obtained image data onto one or more environment models that are obtained from a server and that represent corresponding static environment of the images, and wherein creating the one or more environment images comprises blending a set of environment images by weighting an angular distance of a virtual camera corresponding to the novel view from cameras that captured view fields of the event space; and  
rendering one or more images on the client rendering device based on the environment images and the novel view.”. 

The following is an examiner's statement of reasons for allowance: Independent claim 22 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 22, either singly or in an obvious combination of references, in particular,
“…wherein each camera within the plurality of cameras is to capture a view field of an event space for an event different from what is captured by another camera within the plurality of cameras,
creating one or more environment images based on a novel view of the event, wherein the novel view is selected by a client through a user interface of the client rendering device, wherein the novel view does not coincide with any view field of the plurality of cameras, and wherein creating the one or more environment images comprises projecting environment images in the obtained image data onto one or more environment models that are obtained from a server and that represent corresponding static environment of the images; and  
rendering one or more images on the client rendering device based on the environment images and the novel view, comprising overlaying luma differences on the environment images to create one or more of shadows, highlights, and brightness difference on background of the rendered images. ”. 

The closest prior art discovered is the combination of 
Millward et al. (Publication: US 2014/0176726 A1) in view Kang (Patent: 6,417,850 B1), Robinson (Publication: US 2006/0174026 A1), Samuel (Publication: 2014/0279034 A1), Prandoni (Publication: US 2004/0017504 A1), and Pritt (Publication: US 2014/0153835 A1).

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claims 8, 15 , and 22, either singly or in an obvious combination. Accordingly, claims 8, 15 , and 22 are allowed.
Claims 9 – 13, 16 – 18, 20, 21, 23 – 26 are allowed at least due to their respective dependencies from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616